Judgment of the Supreme Court, Queens County, dated December 1, 1965 affirmed insofar as it is in plaintiffs’ favor against defendant O’Connor, with costs to plaintiffs. No opinion. Appeal from so much of the judgment as dismissed the complaint against defendant Langsam dismissed, without costs. Appellant has no standing to appeal from the exoneration of his eodefendant (Brown v. McCullough, 240 App. Div. 381, affd. 265 N. Y. 652; Helou v. Nationwide Mut. Ins. Co., 25 A D 2d 179). Beldock, P. J., Ughetta, Hill, Rabin and Benjamin, JJ., concur.